Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
1.	Applicant’s election with traverse of Group I, claims 1-4 (part), 42, 47-49 and MYB41 gene from a dicot species (part a) of claim 4) in the paper filed on December 1, 2021 is acknowledged.  
	Applicant primarily argues that all groups must be examined together because they are dependent on claim 1 and it will not require undue experimentation to examine all claims together (response, pages 1, 2).
	Applicant’s arguments are carefully considered and are found persuasive in part.
	Upon further consideration, only claims of Groups I and II are rejoined.  Thus claims 1-4 (part), 42, 47-49 and MYB41 and MYB36 genes from dicot species will be examined together.
For rest of the restriction, Applicant’s arguments are carefully considered but deemed to be unpersuasive.
It must be noted that instant Application is a national stage entry of a PCT Application (PCT/US2018/024053 filed 03/23/2018) under 35 U.S.C. 371 and is subjected to restriction requirement under 35 U.S.C. 121 and 372.  
It is important to note that claim dependency is not the criteria to group all the claims into one group. Rather it is the technical feature that links different groups, and whether such technical feature constitutes a special technical feature by having contribution over the prior art. 
In the instant case, the technical feature linking Groups I-II (now rejoined)-XI is a transgenic plant comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components. However, the document CN 103224294 (SHANDONG ACADEMY OF AGRICULTURAL SCIENCES HIGH-TECH RESEARCH CENTER; Published 31 
Therefore, the technical feature linking Groups I-II (now rejoined)-XI does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art.
Additionally,  Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts.
Furthermore, the Office has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicants are advised that if any claims including all the limitations of an allowable claim examined here are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Thus, claims 11, 12, 15, 21, 22, 29-31, 38, 39, 50, 51 and 52 and non-elected species are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS form 1449 filed in the papers of 03/02/2020 are attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections

3.	Claim 4 is objected to because of the following informalities: 
	Claim 4 is objected for having non-elected species.  Non-elected species are “monocot species”.
	Appropriate action is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 
A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where 
Claims are broadly drawn to a transgenic plant genetically engineered to produce purified water, comprising: a) genetically encoded physical barrier components; b) genetically encoded water filtering and transport components; and c) genetically encoded water retention and pumping components, wherein said plant produces purified water when grown in water containing an impurity, and wherein at least one of said components is exogenously provided to said plant, or wherein said genetically encoded physical barrier components comprise suberin and a Casparian Strip, or wherein the suberin is encoded by a MYB41 gene that has been mutated to encode an aspartate residue at amino acid 251 or the Casparian strip is encoded by a MYB36 gene, or wherein the MYB41 gene and MYB36 gene is from a dicot plant;  wherein the MYB41 gene and MYb36 gene is from Arabidopsis thaliana, Eutrema salsugineum, or Brassica napus, or wherein: the plant is a monocot plant; the plant is a rice, wheat, barley, oats, rye, sorghum or maize plant; the plant is a rice plant; the plant is a dicot plant; or potato, tomato, strawberry, tobacco, banana, grape, cucurbits, pepper, beach plum, wax myrtle, mesquite, salt cedar, crossvine, withe vine, acacia, or laurel fig plant, or wherein said plant produces purified water when grown in salt or sea water, or a plant part from the plant, or wherein the plant part is a cell, meristem, root, leaf, node, pistil, anther, flower, seed, embryo, stalk or petiole.
Breadth of claim 1 encompasses a genus of unknown and undescribed genetically encoded physical barrier components, involved in a function of producing purified water.
The breadth and scope of claims encompasses a very large genus having unknown and undescribed structures.
Breadth of claim 1 encompasses a genus of unknown and undescribed genetically encoded water filtering and transport components, involved in a function of producing purified water. 
The breadth and scope of claims encompasses a very large genus having unknown and undescribed structures.

The breadth and scope of claims encompasses a very large genus having unknown and undescribed structures.
The instant specification however, only describes DNA construct comprising ABC transporter root epidermal promoter (SEQ ID NO: 27) for the expression of synthetic suberin and synthetic Casparian in the root epidermis.  The suberin is encoded by a MYB41 gene which has been mutated to encode an aspartate residue at amino acid 251 and its coding sequence is set forth in SEQ ID NO: 13.  The Casparian is encoded by a MYB36 gene and its coding sequence is set forth in SEQ ID NO: 10. This construct forms genetically encoded physical barrier components upon expressing in a transgenic plant.  Likewise, DNA construct also comprised mangrove aquaporin gene AoPIP1.2 (SEQ ID NO: 1,  SEQ ID NO: 2 or  SEQ ID NO: 3)  expressed in the root epidermis cells using ABC transporter root epidermal promoter (SEQ ID NO: 27).  The construct also comprised expression of additional aquaporins, such as TIPs (Tonoplast intrinsic membrane proteins) encoded by SEQ ID NO: 9 and SEQ ID NO: 6 using SEQ ID NO: 27 promoter. The expression of these aquaporins forms genetically encoded water filtering and transport component upon expressing in the transgenic plant.  Furthermore, the DNA construct also comprised  expression of mannose-6-phosphate reductase (M6PR) protein encoding sequence of SEQ ID NO: 19 from a xylem parenchyma-specific promoter as set forth in SEQ ID NO: 31.  The construct also comprised expression of a mannitol transporter (MTR) protein encoding sequence as set forth in SEQ ID NO: 16 from a xylem parenchyma specific CESA7 promoter as set forth in SEQ ID NO: 29.  Expression of SEQ ID NO: 19 and SEQ ID NO: 16 forms genetically encoded water retention and pumping components.  The reference further provides describes that expression of SEQ ID NOs: 1, 2 or 3; SEQ ID NOs: 6 and 9; and SEQ ID NOs: 16 and 19 from said promoters in the transgenic plant resulted in the secretion of water from the transgenic plant with high purity having low salt levels which was comparable to purified bottled water.  The transgenic plants were watered with tap water or 600 mM NaCl.  See in particular, examples 1;  paragraphs [00109]- [00146; Tables 1-9; Figures 1-8.

The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous.  See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
The specification does not describe the structure for representative members of Applicant’s broadly claimed genuses comprising variants derived from diverse sources as encompassed by the breadth of claims and thus their function of producing purified water is either unknown or unpredictable.

	One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genuses in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 1-3, 10, and 13, all driven by SEQ ID NO: 27 promoter; SEQ ID NOs: 9 and 6, all driven by SEQ ID NO: 27 promoter; and SEQ ID NO: 19 driven by SEQ ID NO: 31 promoter, and SEQ ID NO: 16 driven by SEQ ID NO: 29 promoter are insufficient to describe the claimed genuses. 
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genuses at the time this application was filed.  
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 42, 48 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou Lei et al. CN- 103224294-A (SHANDONG ACADEMY OF AGRICULTURAL SCIENCES HIGH-TECH RESEARCH CENTER; Published 31 July 2013; English translation provided IDS)

Hou Lei et al. further disclose a transgenic plant genetically engineered (para [0015]; "Preferably, said plant is transgenic rice overexpressing aquaporin gene") to produce purified water (abstract; "The invention discloses a sewage purification device based on plant aquaporins, and belongs to the technical field of biology. The sewage purification device based on the plant aquaporins comprises pressurized equipment, a sewage purification pool, a plant, a collecting pipeline and a purified water container''), comprising: genetically encoded water filtering and transport components (para [0015]; para [0009]; "The roots of the plants placed in water purifying tank, the plant stem through the upper cover detachably connected to the circular collecting pipe"), wherein said plant produces purified water when grown in water containing an impurity (abstract), and wherein at least one of said components is exogenously provided to said plant (para [0015]). It is also noted that Hou Lei et al. further disclose that said genetically encoded water filtering and transport components comprise an aquaporin (para [0015]; "Preferably, said plant is transgenic rice overexpressing aquaporin gene").

It may be noted that genetically encoded water retention and pumping components [e.g. in the root epidermis, to regulate water or nutrient intake, etc.], and genetically encoded water retention and pumping components [e.g. to retain osmotic balance and prevent osmotic stress] would have been also inherent properties of the transgenic plant disclosed by Hou Lei et al., unless Applicant provides evidence to contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of 
6.	Claims 1 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hou Lei et al. CN- 103224294-A (SHANDONG ACADEMY OF AGRICULTURAL SCIENCES HIGH-TECH RESEARCH CENTER; Published 31 July 2013; English translation provided IDS) in light of Wang et al. (Cell Research, 16:277-286, 2006).
Hou Lei et al. teach a genetically engineered plant overexpressing aquaporin gene to produce purified water. The abstract discloses “The invention discloses a sewage purification device based on plant aquaporins, and belongs to the technical field of biology. The sewage purification device based on the plant aquaporins comprises pressurized equipment, a sewage purification pool, a plant, a collecting pipeline and a purified water container"), and comprising genetically encoded water filtering and transport components (para [0015]; para [0009]; 'The roots of the plants placed in water purifying tank, the plant stem through the upper cover detachably connected to the circular collecting pipe"), wherein said plant produces purified water when grown in water containing an impurity (abstract), and wherein at least one of said components is exogenously provided to said plant (para [0015]). Also see abstract, para [0009], [0015], [0025], [0033]. 
Hou Lei et al. further teach a transgenic plant genetically engineered (para [0015]; "Preferably, said plant is transgenic rice overexpressing aquaporin gene") to produce purified water (abstract; "The invention discloses a sewage purification device based on plant aquaporins, and belongs to the technical field of biology. The sewage purification device based on the plant aquaporins comprises pressurized equipment, a sewage purification pool, a plant, a collecting pipeline and a purified water container''), comprising: genetically encoded water filtering and transport components (para [0015]; para [0009]; "The roots of the plants placed in water purifying tank, the plant stem through the upper cover detachably connected to the circular collecting pipe"), wherein said plant produces purified water when grown in water containing an impurity 
It is also noted that Hou Lei et al. further teach that said genetically encoded water filtering and transport components comprise an aquaporin (para [0015]; "Preferably, said plant is transgenic rice overexpressing aquaporin gene").
  Hou Lei et al. also disclose a plant part as root from said transgenic plant (para [0025]; "Plant root system can be selected, a high hydraulic conductivity, adaptable rice, transgenic rice or aquaporin gene overexpression").
	Hou Lei et al. do not teach that plant produces purified water when grown in salt or sea water.
	
Wang et al. teach that aquaporins are implicated in salt tolerance.  See in particular abstract.

Given Hou Lei et al. teach that the plant produces purified water (para (0033]; "Overexpression of rice cultured aquaporin gene transfer and collecting purified water''), and Wang et al. teach that aquaporin are implicated in salt stress tolerance, it would have been obvious to try growing the transgenic rice plants of Hou Lei et al. in a salty environment to produce purified water, without any unexpected results and with reasonable expectation of success because rice plants expressing aquaporins were known in the art to be adaptable and grow in high salinity water.
While it is understood that Hou Lei et al. teach that the plant is a monocot plant, rice (para [0015]; transgenic rice plant). However, based on the teaching of Hou Lei et al., it would have been obvious that an artisan of ordinary skill in the art could have generated a transgenic dicot plant, such as, soybean plant using methods well-known and established in the art.
7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hou Lei et al. CN- 103224294-A (SHANDONG ACADEMY OF AGRICULTURAL SCIENCES HIGH-TECH RESEARCH CENTER; Published 31 July 2013; English translation provided IDS) in view of Kosma et al. (Plant J., 80:216-229, 2014) and Kamiya et al. (PNAS, 112:10533-10538, 2015).
supra.
	Hou Lei et al. do not teach genetically encoded physical barrier components comprise suberin and a Casparian Strip.
Kosma et al. teach an increase in the physical barrier component suberin (abstract; “Suberin is a lipid and phenolic cell wall heteropolymer found in the roots and other organs of all vascular plants.  Suberin plays a critical role in plant water relations and in protecting plants from biotic and abiotic stresses. Here we describe a transcription factor, AtMYB41 (At4g28110), that can activate the steps necessary for aliphatic suberin synthesis and deposition of cell wall-associated suberin-like lamellae in both Arabidopsis thaliana and Nicotiana benthamiana. Overexpression of AtMYB41 increased the abundance of suberin biosynthetic gene transcripts by orders of magnitude and resulted in the accumulation of up to 22 times more suberin-type than cutin-type aliphatic monomers"). Kosma et al. teach
Kamiya et al. teach MYB36 transcription factor regulates genes involved in Casparian strip formation and can be manipulated transgenically (abstract; "The endodermis in roots acts as a selectivity filter for nutrient and water transport essential for growth and development. This selectivity is enabled by the formation of lignin-based Casparian strips ... Here, we identify the transcription factor, MYB36, essential for Casparian strip formation. MYB36 directly and positively regulates the expression of the Casparian strip genes CASP1, PER64, and ESB1 ... Significantly, ectopic expression of MYB36 in the cortex is sufficient to reprogram these cells to start expressing CASP1.GFP, correctly localize the CASP1.GFP protein to form a Casparian strip domain, and deposit a Casparian strip-like structure in the cell wall at this location").  Kamiya et al. further teach that the Casparian Strip is encoded by a MYB36 gene (abstract; MYB36).  Kamiya et al. also teach that the MYB36 gene is from a dicot plant (pg 10535 col 2 para 4; ''To identify the genes regulated by MYB36, we performed a microarray analysis of genome-wide gene expression in the roots of two myb36 
Given Hou Lei et al. teach transgenic rice plant overexpressing aquaporin in the root parts as part of a genetically encoded water filtering and transport components, it would have been obvious for one of ordinary skill in the art prior to earliest filing date of the claimed invention to have recognized, based on the teaching that the MYB41 gene of Kosma, together with the MYB36 gene of Kamiya could regulate production of suberin and Casparian strip, respectively, and expressed transgenically to provide physical barrier components to roots for regulating nutrient and water transport, while providing a barrier to a high salinity external environment. Consequently, it would have been obvious for one of ordinary skill in the art to combine a transgenic plant engineered to purify water, as taught by Hou Lei, with physical barrier component suberin, as taught by Kosma, with physical barrier component Casparian strip, as taught by Kamiya, because it would have enabled and provided water and nutrient transport in plant root structures, and provided physical barriers to a high salinity external environment.
While it is understood that neither Kamiya et al.,  nor Hou Lei et al. teach that the MYB36 gene is from a monocot plant. However, based on the teaching of Kamiya et al, it would have been obvious that an artisan of ordinary skill in the art could have used DNA hybridization techniques using the MYB36 probe of Kamiya et al., to identify a monocot plant MYB36 gene in a gene library, with reasonable expectation of success and without undue experimentation and unexpected results.
Conclusion
8.  	Claims  1-4, 42, 47-49 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663